UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Real Data, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 364162-20-6 (CUSIP Number) January 6, 2006 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 364162-20-6 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only). Garrett R. Quintana 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 5 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 9 EXCLUDES CERTAIN SHARES o¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 11.7% 12 TYPE OF REPORTING PERSON IN Item 1(a).Name of Issuer: Real Data, Inc. (the “Company”) Item 1(b).Address of Issuer's Principal Executive Offices: 2984G Austin Springs Blvd., Miamisburg, OH 45342 Item 2(a).Name of Person Filing: Garrett R. Quintana Item 2(b).Address of Principal Business Office or, if none, Residence: P.O. Box 667, Santa Fe, NM 87504 Item 2(c).Citizenship: United States of America Item 2(d).Title of Class of Securities: Common Stock Item 2(e).CUSIP Number: 364162-20-6 Item 3.If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b), check whether the person filing is a: Not Applicable Item 4.Ownership: Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:23,426,666 (b) Percent of class:11.7% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:23,426,666 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition of:23,426,666 (iv) shared power to dispose or to direct the disposition of:0 Item 5.Ownership of Five Percent or Less of a Class Not Applicable Item 6.Ownership of More than Five Percent on Behalf of Another Person. None Item 7.Identification and Classification of the Security Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable Item 8.Identification and Classification of Members of the Group Not Applicable Item 9.Notice of Dissolution of Group Not Applicable Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purposes or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. April5, 2013 /s/ Garrett R. Quintana Date Signature Garrett R. Quintana/Manager Name/Title
